DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. The Information disclosure Statement filed on 07/28/2022 has been considered.

3. Claims 1-4,6,10-13,16-19 are allowed. 

4. The following is an Examiner’s reason for allowance.

5. Regarding claims 1 (apparatus), 10 (system) and 16 (method) the closest prior art is Ma et al; (Steganographic Communication via Spread Optical Noise: A Link-Level Eavesdropping Resilient System – 2018 attached) and of Zhou et al; (Divided-pulse amplification of ultrashort pulses – 2007 attached). Regarding claim 1, Ma discloses a communications system ;(optical communications system, see figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) comprising: a transmitter node, a receiver node;(transmitter and receiver; see figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) and an optical communications channel coupling the transmitter node and the receiver node ;(transmission channel connecting the transmitter and the receiver, see figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) the transmitter node comprising a transmitter configured to generate a plurality of optical pulses as a  modulated optical communications signal carrying communications data;( an intensity modulator (IM) to modulate public data onto the optical carrier generated by a laser diode (LD), see section IIIA and figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) said transmitter further configured to generate amplified spontaneous emission (ASE) noise having no communications data and transmitted as noise over the plurality of optical pulses  modulated optical communications signal,(transmitter consists of EDFA1, wherein the EDFA1 amplifies this public signal and generates its background ASE noise; see section IIIA and figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) a pulse divider downstream therefrom;(circulator 1 EDFA2 amplifies the ASE noise entering the stealth channel for intensity modulating stealth data onto it and performing signal spreading to the data-carrying ASE noise and the coupler combining the stealth channel with the public channel in the transmission channel; see section IIIA and figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) and the receiver node comprising a pulse recombiner ;(CFBG3; see section IIIA and figure 2 as reproduced below ; (Equivalent to Applicant’s figure 7) and a pulse receiver downstream therefrom ;(photo detector, see figure 2 as reproduced below; (Equivalent to Applicant’s figure 7) the receiver comprising a photoelectric detector and a signal processor ;(stealth demodulator, see figure 1 as reproduced below; (Equivalent to Applicant’s figure 7) coupled to the photoelectric detector and configured to separate the ASE noise from the communications data ;(CFBG3 separates the stealth signal (stealth signal +data carrying ASE noise) from the public signal plus the pure ASE noise, see section IIIA and figure 2 as reproduced below; (Equivalent to Applicant’s figure 7).



    PNG
    media_image1.png
    240
    690
    media_image1.png
    Greyscale


Further Zhou et al discloses pulse transmitter and pulse receiver ;(the oscillator for generating the pulse signal to the mirror and is reflected back by the mirror and recombined by the recombiner and is further received by the polarization beam splitter, (see figures 1 and 2 as reproduced below), said pulse divider comprising M birefringent elements that divide each optical pulse into a sequence of 2M lower energy optical pulses as a first group of lower energy optical pulses that have a first polarization ;(a sequence of M birefringent crystals splits the original pulse into 2M pulses, with orthogonal linear polarizations with first polarization, see figure 1 as reproduced below; (see figures 1 and 2 as reproduced below) and second group of lower energy optical pulses that have a second orthogonal polarization with the sequence of 2M lower energy optical pulses ;(a sequence of M birefringent crystals splits the original pulse into 2M pulses, with orthogonal linear polarizations with first polarization, see figure 1 as reproduced below ; (see figures 1 and 2 as reproduced below).


    PNG
    media_image2.png
    278
    386
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    186
    410
    media_image3.png
    Greyscale



However, regarding claim 1, the prior art of record fails to disclose as first and second groups interleaved with one another such that the sequence of lower energy optical pulses have alternating linear polarizations and carry the communications data that is fid within the ASE noise.

However, regarding claim 10, the prior art of record fails to disclose as first and second groups interleaved with one another such that the sequence of lower energy optical pulses have alternating linear polarizations and carry the communications data that is fid within the ASE noise.

However, regarding claim 16, the prior art of record fails to disclose as first and second groups interleaved with one another such that the sequence of lower energy optical pulses have alternating linear polarizations and carry the communications data that is fid within the ASE noise.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”



Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Oda et al (US 2011/0097085) disclose a pulse light source for generating plurality of pulses and which are modulated and then recombined for transmission; see figure 1.

b. Lucamarini et al; (US 2014/0105598) discloses a pulsed laser for generating plurality of pulses and control signal for controlling the level of modulation the level of modulation for each pulse; see figure 2.

c. Yuan et al; (US 2016/0047643) discloses pulse light sources for generating master pulses which are further provided to the slave light source, see figure 2. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636